Exhibit 10.1
 
Commitment Letter


This Commitment Letter (“Agreement”), dated as of 30th day of July, 2014, is
entered into by and between Cachet Financial Solutions Inc., a Delaware
corporation (“Borrower”), and Jim Davis, an individual resident of the State of
Florida, and Mike Hanson an individual resident of the State of Minnesota
(“Lenders”).


Introduction


Borrower desires to obtain a commitment from Lender to provide funds, if
necessary, for the continued operation of Borrower’s business.  Lenders are
willing to provide funds of up to $2,500,000 to Borrower as of the effectiveness
date of this agreement through December 31, 2014 in accordance with the terms
set forth below.


Agreement


Now, Therefore, for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


1)  
Lenders agree to make up to $2,500,000 available to Borrower until 12/31/14.



2)  
Borrower agrees that it shall use the funds provided hereunder for working
capital to ensure the continued operation of its business.

 
3)  
Lenders agree that Borrower may access such funds at any time prior to 12/31/14
upon request to Lender.

 
4)  
The parties agree that promissory notes shall be entered into for each advance
of funds by Borrower and such notes will be subordinate to all existing
promissory notes.  Each promissory note shall bear simple interest at a rate of
10% beginning from the date of advance.  The parties agree that the principal
and interest of each such promissory note shall become due on 1/31/15.  If the
promissory notes are not repaid by 1/31/15, the default interest rate adjusts to
18%.

 
5)  
Lenders agree there shall be no financial covenants or restrictions on the funds
provided hereunder.



In Witness Whereof, this Commitment Letter has been duly executed as of the date
first written above.
 

Borrower:      Lenders:         Cachet Financial Solutions, Inc.   /s/ James L.
Davis         By: 
/s/ Jeffrey C. Mack 
 
/s/ Michael J. Hanson
Its: 
Chief Executive Officer
 
 
 
 
 
 